Citation Nr: 0506105	
Decision Date: 03/03/05    Archive Date: 03/15/05

DOCKET NO.  95-31 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the forfeiture of Department of Veterans Affairs 
benefits under the provisions of 38 U.S.C.A. § 6104(a) was 
proper.  



WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

William Harryman, Counsel



INTRODUCTION

The appellant had active service with the Regular Philippine 
Army during April 1946.  Also, his status as a former 
Prisoner of War from April 1942 to August 1942 has been 
established.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1994 decision of the 
Director of the Compensation and Pension Service (CPS) of the 
Department of Veterans Affairs (VA) which determined that the 
appellant had forfeited all benefits under laws administered 
by VA by having rendered assistance to an enemy of the United 
States by his service in the Japanese sponsored and 
controlled Bureau of the Constabulary (BC) from 1942 to 1945.  

In a May 1996 decision, the Board upheld the determination by 
the CPS and found that the appellant had forfeited all 
benefits under the laws administered by VA due to his 
participation in the BC.  38 U.S.C.A. § 6104(a).  That 
decision was appealed to the United States Court of Appeals 
for Veterans Claims (Court) and, by a June 1998 memorandum 
decision, the Court vacated the Board's May 1996 decision and 
remanded the case to the Board fir further consideration.  In 
November 1998, the Board Remanded this matter to the RO for 
further evidentiary development.  After undertaking that 
development, the RO, by a July 2003 supplemental statement of 
the case, upheld its forfeiture decision.  

The Veterans Claims Assistance Act of 2000 (VCAA) was enacted 
during the pendency of this appeal.  In December 2003, the 
Board again Remanded the case to the RO to ensure compliance 
with the expanded notice and duty to assist provisions of the 
VCAA.  The case is again before the Board for final appellate 
consideration.  


FINDING OF FACT

The evidence does not show that the appellant is guilty of 
mutiny, treason, sabotage or rendering assistance to an enemy 
of the United States or its allies during his service with 
the BC during World War II.  


CONCLUSION OF LAW

The criteria for forfeiture of all accrued or future 
gratuitous benefits under laws administered by VA are not 
met.  38 U.S.C.A. §§ 5107, 6104 (West 2002); 38 C.F.R. 
§§ 3.902, 3.905 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

A VCAA notice letter consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

The appellant has been provided with a copy of the appealed 
October 1994 decision, the June 1995 statement of the case, 
and the July 2003 supplemental statement of the case that 
discussed the pertinent evidence, and the laws and 
regulations related to forfeiture of VA benefits.  Moreover, 
these documents essentially notified them of the evidence 
needed by the appellant to prevail on his appeal.  

In addition, in a January 2004 letter, the RO notified the 
appellant of the evidence needed to substantiate his appeal, 
and offered to assist him in obtaining any relevant evidence.  
This letter gave notice of what evidence the appellant needed 
to submit and what evidence VA would try to obtain.  The 
appellant was also invited to submit "any" additional 
information to the RO.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Pelegrini, supra.  He was told that he 
needed evidence showing that he did not violate the 
provisions of 38 U.S.C.A. § 6104(a).  

In light of the foregoing, the Board finds that the rating 
decision, statement of the case, supplemental statements of 
the case, and notice letter dated in January 2004 complied 
with the specific requirements of Quartuccio (identifying 
evidence to substantiate the claims, the relative duties of 
VA and the claimant to obtain evidence, and affording him an 
opportunity to submit all pertinent evidence pertaining to 
his claims that he might have); and Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies VCAA notice).

The Court's decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the VCAA was not in effect at 
the time of the initial determination by the RO.  In January 
2004, the RO provide notice to the claimant regarding what 
information and evidence is needed to substantiate his appeal 
on appeal, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
pertinent evidence pertaining to his appeal.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was non-prejudicial.  While the 
notice provided to the appellant in January 2004 was not 
given prior to the first AOJ adjudication of the claim, the 
notice was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The Board observes that the claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the claimant.  In this regard, 
throughout this appeal process, VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the appellant.  Specifically, VA has associated with the 
claims folder the appellant's service medical records, 
outpatient treatment reports and VA examination reports.  The 
appellant has not identified any additional evidence 
pertinent to his claim, not already of record and there are 
no additional records to obtain.  Moreover, as noted above, 
he has been informed of the type of evidence necessary to 
substantiate his claim, as well as the respective 
responsibilities of himself and VA as it pertains to his 
claim.  

Given the foregoing, the Board concludes that VA has 
satisfied the notice and assistance provisions as found in 
the VCAA.  Consequently, an adjudication of the appeal at 
this juncture is proper.  Certainly, no useful purpose would 
be served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the appellant.  The Court of Appeals for Veterans Claims 
has held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

Analysis

Any person shown by evidence satisfactory to the Secretary to 
be guilty of mutiny, treason, sabotage or rendering 
assistance to an enemy of the United States or its allies 
shall forfeit all accrued or future gratuitous benefits under 
laws administered by VA.  38 U.S.C.A. § 6104(a); 38 C.F.R. 
§ 3.905(b).  

Information pertaining to the authority, powers, duties, and 
functions of the Bureau of the Constabulary (BC), as 
contained in the official journals of the Japanese military 
administration and executive orders pursuant thereto provide 
evidence of the organization and collaboration of the BC with 
the Japanese Imperial Forces.  Membership in that 
organization subsequent to December 1941 is evidence of 
assistance to the Japanese war effort.  The BC has long been 
recognized by this Board as being part of the Japanese 
military occupation and administration, and as part of the 
Japanese Imperial Forces.  However, simple membership in such 
an organization is not conclusive proof that a veteran was 
guilty of "mutiny, treason, sabotage or rendering assistance 
to an enemy of the Unites States..." which is the statutory 
standard which must be met.  See generally, Macarubbo v. 
Gober, 10 Vet. App. 388 (1997).  Rather, the circumstances of 
each individual case must be carefully analyzed to determine 
the nature and extent of a veteran's involvement with the BC.  

The service department has certified that the appellant was 
in beleaguered status from December 15, 1941, to April 8, 
1942, was missing on April 9, 1942.  From April 10, 1942, 
until August 28, 1942, he was a Prisoner of War, as a member 
of the ASAFFE.  The service department determined that, from 
August 29, 1942, until April 11, 1945, he was in no casualty 
status.  The appellant was listed as missing from April 12, 
1945, until March 15, 1946.  He was again in no casualty 
status from March 16, 1946, until April 8, 1946.  From April 
9, 1946, until April 17, 1946, he had service with the 
Regular Philippine Army.  The service department also 
determined that, from September 1, 1942, until February 28, 
1945, he was a member of the Japanese Bureau of the 
Constabulary.  From March 1, 1945, until April 11, 1945, he 
had alleged, but unsupported, guerrilla service.  Finally, 
the service department determined that on April 9, 1942, the 
appellant was with his unit, awaiting formal surrender, and 
from April 12, 1945, to March 15, 1946, he was an employee of 
the United States Army.  The service department's 
determinations in this regard are binding on VA.  38 C.F.R. 
§ 3.41 (2004).  

The appellant has contended that he was involuntarily 
conscripted into the BC, that he was ordered to join the BC.  
He contends that, while so employed, he performed only 
administrative tasks and, in addition, actively worked with a 
senior BC officer (who had also encouraged him to comply with 
the order to join the BC) in rendering assistance to the 
Philippine underground forces by diverting supplies of sugar 
to those forces.  He asserts that his merely administrative 
BC service and his simultaneous assistance to the underground 
were known to the United States Army prior to its employment 
of him in 1945 and 1946, who nevertheless hired him.  

The evidence that favors a determination that the appellant's 
VA benefits should be forfeited consists essentially of the 
service department's finding that the appellant served with 
the BC.  

As noted above, the Court has held that simple membership in 
the BC does not constitute conclusive proof that a appellant 
was guilty of "mutiny, treason, sabotage or rendering 
assistance to an enemy of the Unites States."  

The RO conducted a field examination and found, prior to the 
Court's decision in Macarubbo, that the appellant's "loyal 
service" to the BC, the fact that he made no attempt to 
escape, and his acceptance of several promotions essentially 
constituted proof that he "rendered assistance to an enemy 
of the United States during a period of war."  The RO stated 
that the additional information provided by the appellant was 
irrelevant to the issue of consideration of forfeiture.  
Pursuant to Macarubbo, however, that analysis is improper.  
As noted above, the circumstances of each case must be 
carefully analyzed to determine the nature and extent of the 
individual's involvement with the BC.  

The appellant has submitted several affidavits and documents.  
A September 1948 letter to a civilian personnel officer from 
the Office of the Assistant Chief of Staff of the Philippines 
Command avers that an investigation to determine the 
appellant's suitability for a position of trust; the letter 
states that the investigation revealed no information 
reflecting adversely on his loyalty, integrity, or discretion 
and recommended that he be considered cleared for duties 
involving the handling of classified material up to and 
including confidential.  A November 1945 letter from a United 
States Army officer attests to the appellant's employment as 
Chief Clerk of the Base Army Exchange Service since April 
1945.  An April 1945 letter from the officer who served with 
the appellant in the BC recommended for employment the 
appellant was then a lieutenant in the USAFFE, stating that 
he personally knew the appellant, who had served under him.  
The Board finds that those letters add little information 
regarding the character of the appellant's service in the BC.  

Also of record is a letter from the president of a publishing 
house written in June 1996, stating that he knew the 
appellant when he was first released as a POW and was looking 
for a job, and noting that he hated to work for the Japanese 
after his bitter experiences during the war.  The appellant 
also submitted a September 1998 affidavit from a man who 
served as a unit commander under the overall command of a 
United Stated Army Major; although he had no personal 
knowledge of the appellant's situation, he generally 
described his knowledge of the conditions encountered by 
Philippine POWs who weren't strong enough to immediately go 
underground upon their release from captivity, indicating 
that they were compelled to obey the Japanese orders to 
undergo training in the BC.  The author also attested to the 
fact that most of the members of the BC had direct liaisons 
with the underground forces, emphasizing that not all who 
were conscripted into the BC gave aid and comfort to the 
Japanese.  

In addition, the appellant submitted a sworn, fill-in-the-
blanks affidavit signed by the BC officer referred to above 
and who identified himself as the commander of a guerrilla 
unit, dated in April 1946, stating that he had ordered the 
appellant to join the BC in October 1942 for the purpose of 
gathering and furnishing his unit with information concerning 
Japanese activities and that the appellant had done so 
continuously throughout the entire period of his employment 
by the BC.  

The record also contains a letter from the Army Reserve 
Personnel Center, dated in March 1988, stating that the 
appellant was honorably discharged from service in the 
Philippine Commonwealth Army in April 1946, although that 
service was not considered as active service in the United 
States Army.  

Finally, the appellant submitted two identical statements, 
one handwritten and one typewritten, dated in May 1993, 
indicating that the authors "corroborate with his statements 
and answers outlined" in a similarly dated submission by the 
appellant.  

The appellant testified at personal hearings in September 
1995 and August 1996, essentially as described above.  

The record clearly shows, and the appellant readily admits, 
that he served with the BC from 1942 to 1945.  The Board 
finds, however, that the evidence shows that he was 
conscripted into the BC for the purpose of gathering and 
transmitting information to the Philippine resistance forces.  
The evidence also shows that he did not serve in any military 
or paramilitary capacity while in the BC, but, rather, that 
his duties were purely administrative.  Further, the evidence 
shows that he did in fact provide assistance to the 
underground forces during the period in question.  Also, the 
record documents that he received an honorable discharge from 
the Philippine Commonwealth Army in April 1946.  Finally, the 
evidence shows that an investigation following the 
appellant's escape from the BC determined that he should be 
considered cleared for employment with a "confidential" 
classification.  

After reviewing the complete evidence of record, the Board 
finds that the evidence is in equipoise on the issue of 
whether the appellant's duties in the BC were of such a 
nature as to constitute the rendering of significant 
assistance to an enemy of the United States or its allies.  
The Board particularly notes that the appellant's asserted 
service to the guerrillas was vouched for by a BC officer who 
was also a guerrilla officer and that a post-service 
investigation did not result in his prosecution for treason-
just the opposite: he was approved for a security clearance.  
Given all the evidence of record, the Board believes that the 
evidence does not unequivocally establish that the 
appellant's actions during service were of such a nature as 
to meet the criteria for forfeiture of his benefits under the 
laws administered by VA.  38 U.S.C.A. §§ 5107, 6104(a).  
Therefore, the Board concludes that the forfeiture declared 
against the appellant should be removed and that his 
entitlement to receive VA benefits should be reinstated.  38 
U.S.C.A. § 6014(a); 38 C.F.R. §§ 3.902, 3.905.  

In arriving at its decision in this case, the Board has 
resolved all doubt in favor of the appellant.  38 U.S.C.A. § 
5107.  




ORDER

The forfeiture invoked against the appellant under the 
provisions of 38 U.S.C.A. § 6104(a) was not proper; the 
appeal is granted.  


	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


